

SUBORDINATION AGREEMENT
 
This SUBORDINATION AGREEMENT (this “Agreement”) is made and entered into this
16th day of November, 2011, by and among SAVEDAILY, INC., a Nevada corporation
(“SDINC”) and SAVEDAILY.COM, INC., a California corporation (“SDCOM”, and
collectively with SDINC, “Borrowers”; either of SDINC or SDCOM may be
individually referred to as a “Borrower”) and EQ PARTNERS, LLC, an Ohio limited
liability company (“Senior Creditor”), and HARRY S. DENT, JR., an individual
(“Junior Creditor”).  Borrowers, Senior Creditor and Junior Creditor may each be
referred to herein individually as a “Party” or collectively as the “Parties.”
 
RECITALS
 
A.          Junior Creditor provided certain loans and financing to SDCOM and/or
Borrowers prior to the date hereof, the majority of which have been either
converted to equity of Borrowers or paid in full, and which are evidenced by
certain loan and/or financing documents (the “Junior Creditor Financing
Documents”), wherein Junior Creditor was granted a security interest (“Junior
Creditor’s Security Interest”) in all the assets of SDCOM as more specifically
described therein.  Junior Creditor filed a UCC-1 financing statement with the
California Secretary of State on October 23, 2010 (the “JC UCC”) in order to
perfect Junior Creditor’s Security Interest.
 
B.           Junior Creditor, immediately prior to the execution hereof, is the
only existing secured creditor of either of Borrowers.
 
C.           Senior Lender and Borrowers are entering into certain financing
agreements and documents (the “Senior Creditor Financing Documents”)
concurrently herewith in the approximate amount of Seven Hundred Fifty Thousand
Dollars ($750,000) exclusive of fees, costs and charges, wherein Borrowers are
granting Senior Lender a security interest in all the assets of Borrowers
(“Senior Creditor’s Security Interest”).
 
D.           Junior Creditor is willing to subordinate Junior Creditor’s
Security Interest and Junior Creditor’s rights, including all of his rights to
payment under the Junior Creditor Financing Documents, to Senior Lender’s
Security Interest and all of Senior Creditor’s rights, including of Senior
Creditor’s rights to payment under the Senior Creditor Financing Documents (the
“Subordination”).  Junior Creditor’s Subordination is a condition precedent to
the Senior Creditor Financing Documents.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which the
Parties hereby acknowledge, the Parties agree as follows:

 
Page 1 of 7

--------------------------------------------------------------------------------

 

1.           Incorporation of Recitals.  The Parties hereby acknowledge and
agree that the Recitals set forth above are accurate and correct in all material
respects, and are incorporated herein by this reference.

 
2.           Subordination.
 
2.1.        Junior Creditor hereby subordinates and defers all of his rights to
payments and satisfaction of any obligations owed to Junior Creditor by
Borrowers under the Junior Creditor Financing Documents, or any other agreements
between Junior Creditor and Borrowers, whether now existing or subsequently
financed or issued, directly or indirectly, by any means whatsoever, to the
rights to payment and satisfaction of obligations owed to Senior Creditor by
Borrowers under the Senior Creditor Financing Documents and any related
documents or instruments, or any extensions, renewals or future advances
thereunder, including the Additional Financing (as defined in the Senior
Creditor Financing Documents).
 
2.2.        Borrowers and Junior Creditor agree in favor of the Senior Creditor
that until the Obligations (as defined in the Senior Creditor Financing
Documents) owed to Senior Creditor under the Senior Creditor Financing Documents
are indefeasibly paid and/or satisfied in full, in each case without the express
written consent of Senior Creditor:
 
(a)           Borrowers shall not, directly or indirectly, make any payment or
provide any consideration to Junior Creditor, and Junior Creditor shall not,
directly or indirectly, accept or receive, any payment or consideration from
Borrowers;
 
(b)           Borrowers shall not accept any additional advances pursuant to the
Junior Creditor Financing Documents, or accept any additional financing, loans
or funds from Junior Creditor, and Junior Creditor shall not make any additional
advances pursuant to the Junior Creditor Financing Documents, or provide any
additional financing, loans or funds to Borrowers;
 
(c)           Junior Creditor shall not seek to collect against the Borrowers
any debts, loans, financings or rights to payment, or otherwise enforce any of
Junior Creditor’s rights against the Borrowers, whether due to default of
Borrowers under the Junior Creditor Financing Documents or otherwise;
 
(d)           Borrowers shall not grant to Junior Creditor and Junior Creditor
shall not acquire any additional collateral or guarantees for any payments or
obligations owed to Junior Creditor by either of Borrowers;
 
(e)           Borrowers and Junior Creditor shall not amend, modify, alter or
change the terms of any of the Junior Creditor Financing Documents or any other
arrangements related to amounts owed or payable to Junior Creditor

 
Page 2 of 7

--------------------------------------------------------------------------------

 

(f)           Neither Borrowers or Junior Creditor Financing Documents shall
transfer or assign the Junior Creditor Financing Documents to any third party
without notifying such third party of this Agreement and proving such third
party a copy of this Agreement;
 
(g)           Borrowers shall not directly or indirectly, make, and Junior
Creditor shall not, directly or indirectly, accept or receive from the
Borrowers, any loan, gift or distribution of assets to Junior Creditor;
 
(h)           Junior Creditor shall furnish to the Senior Creditor copies of all
notices or demands sent to the Borrowers under the Junior Creditor Financing
Documents simultaneously with the sending or delivery of same to the Borrowers;
and
 
(i)           Junior Creditor shall, if requested by Lender, release all UCC-1
financing statements filed in connection with the Junior Creditor Financing
Documents, including but not limited to the JC UCC.
 
3.       Receipt of Payments. Should any payment, distribution, Security,
instrument or proceeds thereof be received by Junior Creditor from Borrowers
while any Obligations owed to Senior Creditor are outstanding, Junior Creditor
shall receive and hold the same in trust, as trustee, for the benefit of the
holders of Senior Creditor, segregated from other funds and property of such
Junior Creditor and shall promptly deliver the same to Senior Creditor.
 
4.       Priorities in Collateral. Notwithstanding any provision to the contrary
contained in the Junior Creditor Financing Documents, and notwithstanding the
time, order or method of filing, attachment or perfection of the security
interests or liens granted thereunder or the time or order of tiling or lien
notation or recording of financing statements, mortgages, or other evidence of
liens or security interests, and notwithstanding anything contained in any such
filing, lien notation, recorded instrument or agreement to which Junior Creditor
or the Senior Lender may now or hereafter be a party, and notwithstanding any
provision of California or other applicable laws or commercial codes or the
Uniform Commercial Code, Junior Creditor acknowledges that the Senior Creditor
Financing Documents are senior instruments or documents coupled with a first
priority security interest and lien upon the assets of the Borrowers, ahead in
priority to all obligations owed to, or rights, security interests, liens,
mortgages or deeds of trust of, Junior Creditor in all respects. Accordingly,
the Senior Creditor Financing Documents shall have priority in right of payment
over all indebtedness of the Junior Creditor to the full extent of the
outstanding Obligations owed pursuant to the Senior Creditor Financing Documents
at any time and from time to time.  Junior Creditor shall execute any additional
documents necessary to effect the forgoing, and confirm the forgoing to any
third party at the reasonable request of Senior Creditor.  The Parties
acknowledge that Senior Creditor will file UCC-1 Financing Statements in
connection with the Senior Creditor Financing Documents, and such Financing
Statements shall be prior in interest, and deemed to have been filed prior to,
any financing statements filed by Junior Creditor.

 
Page 3 of 7

--------------------------------------------------------------------------------

 

5.       Forbearance. For good and valuable consideration, Junior Creditor
agrees that he shall not exercise any rights (including, but not limited to,
payment demand or setoff rights), nor directly or indirectly seek to collect
from the Borrowers any obligations owed to Junior Creditor or take any other
action against Borrowers, including a declaration of default as to, or
acceleration under, the Junior Creditor Financing Documents, assertion of any
claims or joining in any petition or otherwise initiating any insolvency case,
reorganization or any other legal proceeding against the Borrowers, while the
Obligations owed to Senior Creditor are outstanding, except in such
circumstances where the Senior Creditor shall declare its note in default and
the Junior Creditor shall elect to acquire the obligation of the Borrowers to
the Senior Creditor.
 
6.       Rights of Junior Creditor upon Borrowers Default under Senior Creditor
Financing Documents.  Upon an event of default under the Senior Creditor
Financing Documents, before any action is taken by or on behalf of the Senior
Creditor to enforce its security interests and rights under such documents
against Borrowers, Senior Creditor provide Junior Creditor with notice thereof
and shall afford Junior Creditor with the right to purchase or otherwise pay off
the Senior Creditor Financing Documents and Obligations owed thereunder for a
period of ten (10) business days, commencing when the Senior Creditor provides
the Junior Creditor with notice in accordance with Section 7 below.
 
7.       Notices.  Unless otherwise specifically provided herein, any approval,
disapproval, demand, document or other notice or communication (“Notice”)
required or permitted to be given hereunder shall be in writing and may be
served (a) personally, or (b) by commercial delivery or private courier service,
or (c) by Federal Express or other national overnight delivery service, or (d)
by registered or certified mail (return receipt requested, postage prepaid), or
(e) by telecopy or facsimile transmission, to the respective addresses and
numbers specified below, which Notice shall be effective (i) upon personal
delivery, (ii) the next business day after delivery to Federal Express or other
national overnight delivery service for next day delivery to the appropriate
address, (iii) when received as indicated by the date on the return invoice or
receipt showing delivery, or (iv) when sent by telecopy or facsimile, with
written proof of either transmittal to and receipt by the other party or the
failure of such transmission to the number designated by such party in this
Section being established mechanically by the sender at the time of transmittal
or attempted transmittal.  Any delivery by facsimile in which all attempted
facsimile transmissions failed shall be followed on the next business day by one
of the other methods of notice set forth in this Section.  Notice of change of
any address or fax numbers shall be given by written notice in the manner
detailed in this Section or by email at the addresses set forth in this
Section.  Rejection or other refusal to accept or the inability to deliver
because of changed address of which no Notice was given shall be deemed to
constitute receipt of the Notice.  All Notices to Senior Creditor shall be
copied via email to Senior Creditor at the address specified below.  The
parties’ addresses for Notices are as follows:

 
Page 4 of 7

--------------------------------------------------------------------------------

 


IF TO SENIOR CREDITOR:
EQ Partners, LLC
 
500 South Front Street, Suite 1200
 
Columbus, Ohio 43215
 
Facsimile:  888-846-2353; 310-861-5095
 
Attn:
David V. Richards
 
Email:
drichards@empireadvisorsllc.com;
   
dvrichards@empireadvisorsllc.com
   
sdurbin@quailbendcapital.com; and
   
CW@claritypartners.net
     
with a copy to:
       
Robert J. Behal, Esq.
 
The Law Offices of Robert J. Behal
 
501 South Front Street
 
Columbus, Ohio 43215
 
Facsimile:  614-224-8708
 
Email:  rbehal@behallaw.com
     
IF TO BORROWERS:
SaveDaily, Inc.
 
3020 Old Ranch Parkway, Suite 140
 
Seal Beach, CA 90740
 
Attn: Matthew Nunez
 
Facsimile:  1.562.684.4837
 
Email:
matt.nunez@savedaily.com
   
greg.vacca@savedaily.com
       
with a copy to:
       
Howard M. Appel
 
Law Offices of Aaron A. Grunfeld & Associates
 
1100 Glendon Avenue, 8th Floor
 
Los Angeles, California 90024-3526
 
Fax:
(310) 295-2055
 
Email: happel@grunfeldlaw.com
     
IF TO JUNIOR CREDITOR:
Harry Dent
 
1005 Losillas De Avila
 
Tampa, FL 33613
 
Facsimile:  (813) 909-7367
 
Email:
hsdent9@yahoo.com


 
Page 5 of 7

--------------------------------------------------------------------------------

 

8.       Further Assurances. The Borrowers and Junior Creditor shall deliver
such additional documents and take such additional actions as may be necessary
or reasonably requested by Senior Creditor to effectuate the provisions of this
Agreement and the intentions of the Parties under this Agreement.
 
9.       Governing Law. The interpretation and enforcement of this Subordination
Agreement and the documents referenced herein (except as otherwise provided
therein) and any dispute arising out of the relationship between the parties
hereto, whether in contract, tort, equity or otherwise, shall be governed by the
laws of the State of Ohio, but excluding any principles of conflicts of law or
other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of Ohio.
 
10.     Binding Effect. This Subordination Agreement shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
successors and assigns.  This Agreement and Senior Creditor’s rights hereunder
may be freely assigned by Senior Creditor. Each undersigned Party warrants and
represent that it has full authority to enter into this Agreement, and the
execution hereof shall not violate the terms or conditions of any other
agreement or contract to which it is a party.  Senior Creditor shall not be
deemed to have waived any rights under this Agreement unless any such waiver is
given in writing and properly executed by Senior Creditor.  No delay or omission
on the part of Senior Creditor in exercising any right shall operate as a waiver
of such right or any other right.  Any waiver by Senior Creditor of a provision
of this Agreement shall not prejudice or constitute a waiver of Senior
Creditor’s right otherwise to demand strict compliance with that provision or
any other provision of this Agreement in the future.  No course of dealing
between the Parties hereto shall constitute a waiver of any of Secured
Creditor’s rights or of any of the other Parties obligations hereunder.
 
11.     Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Subordination Agreement.
 
12.     Counterparts. This Subordination Agreement may be executed in any number
of counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Subordination Agreement by facsimile or other electronic
method of transmission shall have the same force and effect as the delivery of
an original executed counterpart of this Subordination Agreement.


[Signature Page Follows]

 
Page 6 of 7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


BORROWERS:
 
SENIOR CREDITOR:
       
SAVEDAILY, INC.
 
EQ PARTNERS, LLC
       
By:
   
By:
 
Name:      Jeffrey Mahony
 
Name:
David J. Richards
Title:       Chief Executive Officer
 
Title:
Manager
         
SAVEDAILY.COM, INC.
 
JUNIOR CREDITOR:
       
By:
     
Name:    Jeffrey Mahony
 
HARRY S. DENT, JR.
Title:      Chief Executive Officer
     


 
Page 7 of 7

--------------------------------------------------------------------------------

 